El Juez Presidente Señor Del Toro
emitió la opinión, del tribunal.
La presente es una apelación contra sentencia de uno de los jueces de esta Corte Suprema actuando como juez de turno cuya desestimación solicita la parte apelada 1°., por-que la Comisión Industrial que la interpuso no tiene dere-cho en ley para ello; 2°., por haberse establecido fuera de tiempo y 3°., porque es frívola.
De los autos resulta que en mayo 20, 1937 la Comisión Industrial resolvió que Leonor Sabater, madre del obrero Jesús Sabater, muerto el 14 de junio, 1935 por electrocución sufrida mientras trabajaba con alambres eléctricos de su patrono la Ponee Electric Company, y Jesús Sabater o Padilla su hijo postumo, eran sus beneficiarios, debiendo la compensación ascendente a $2,280 distribuirse por partes iguales entre los mismos.
No conforme Leonor Sabater, entabló en 3 de junio de 1937 recurso de revisión ante la Corte de Distrito de Ponce, titulando su petición: ‘‘Leonor Sabater, recurrente, Comi-sión Industrial de Puerto Eico compuesta de sus miembros Hon. Manuel León Parra, Hon. Juan M. Herrero, Hon. Francisco Paz Gránela, recurrida.”
Notificados la comisión y el otro beneficiario y reclama-dos los autos originales, se celebró una vista, y la corte deci-dió finalmente el recurso confirmando la resolución de la comisión por sentencia de agosto 24, 1937.
Fue entonces que Leonor Sabater se dirigió a la Corte Suprema y archivó en su secretaría el 23 de septiembre de 1937 su solicitud de certiorari dirigida al juez de turno por hallarse la corte en vacaciones.
*714El juez de turno ordenó la expedición del auto y fijó la vista para octubre 4, 1937 “debiendo la peticionaria dar cumplimiento a lo prescrito en el artículo 69 del reglamento de esta corte.”
En el día señalado se celebró en ¿fecto la vista compa-reciendo sólo la peticionaria por su abog’ado. Se unió a los autos documentación tendente a demostrar que la compañía aseguradora y la madre del beneficiario menor fueron cita-dos. No hay constancia de que la Comisión Industrial fuera citada.
El 5' de octubre la peticionaria archivó un memorándum en apoyo de su solicitud y el 16 el juez de turno resolviendo que el hijo postumo no era un beneficiario de acuerdo con la ley, dictó sentencia anulando la de la Corte de Distrito de Ponce en tanto en cuanto incluía a dicho hijo como tal beneficiario, devolviendo el caso a la dicha corte para ulte-riores procedimientos no inconsistentes con su sentencia.
Esta se comunicó con devolución de los autos a la corte de distrito el 26 de octubre, 1937 y el 4 de noviembre si-guiente la Comisión Industrial por medio de su Presidente apeló de ella para ante el Tribunal Supremo en pleno. No consta que la sentencia fuera notificada a la comisión.
Siendo ésos los hechos ¿cabe desestimar la apela-ción? La sección 9 de la ley fijando la duración de las se-siones del Tribunal Supremo de Puerto Rico aprobada el Io-de marzo de 1902, tal como fué enmendada por la Ley núm. 59 de 1931 (Leyes de ese año, pág. 405) dispone que las re-soluciones que dicte el juez de turno estarán sujetas a la re-visión del tribunal “siempre que ello fuere solicitado por parte interesada dentro de los diez días después que le fuere notificada.”
¿Es la Comisión Industrial una parte interesada dentro del recurso de certiorari interpuesto ante el juez de turno* con derecho a solicitar la revisión do la sentencia resoluto-ria del mismo? Yeámoslo.
*715Como sabemos, dicho recurso fué establecido para anu-lar la sentencia dictada por la Corte de Distrito de Ponce en el de revisión entablado por la peticionaria contra la Co-misión Industrial. La parte realmente demandada en el certiorari era la corte de distrito que debió ser y fué notifi-cada pero en casos tales el reglamento de esta corte en su sección 69 ordena que la petición muestre además “el nom-bre o nombres de la parte realmente interesada, o cuyos inte-reses puedan ser afectados directamente por los procedi-mientos, y en dichos casos será deber del peticionario a cuyo favor se dicte la orden, entregar o hacer que se entre-gue a dicha parte, o partes interesadas, una copia certificada de la declaración jurada y del auto que fundado en ella se expida, de la misma manera que ha de entregarlos al de-mandado a que se haga referencia en la declaración jurada, y dicho peticionario deberá presentar y entregar en la ofi-cina del secretario de este tribunal, la prueba de la entrega de los expresados documentos.” 17 D.P.R. LXXVI.
La peticionaria cumplió el precepto reglamentario en cuanto al menor pero no en cuanto a la comisión a quien ella misma había demandado en revisión ante la corte de distrito.
Se ha sostenido por la jurisprudencia que “la corte, al decidir quiénes son las partes propias en un procedimiento de certiorari, debe atenerse a las que como tales se designan en el récord original.” Fitch v. Board of Auditors of Claims against Manitou County, 133 Mich. 178, 94 N.W. 952. Y al referirse a organismos públicos, Corpus Juris resume la jurisprudencia sobre la materia así: “En un recurso de revisión, el condado u otra corporación pública de cuya ac-tuación se recurre, debe figurar como parte querellada.” 11 C.J. 143.
Habiendo en cuenta esa jurisprudencia, la regla de este tribunal y la realidad de los hechos, creemos que debemos resolver que la Comisión Industrial debe considerarse como una parte interesada en el recurso de certiorari con derecho *716a pedir al tribunal en pleno que revise la sentencia del juez de turno. Ella fué demandada ante la corte de distrito en el recurso de revisión en que se dictó la sentencia que se anuló en el de certiorari y tiene tanto o más interés que la corte de distrito en la decisión última de la cuestión envuel-ta determinante, en parte, de su jurisdicción no sólo en el caso concreto de que se trata sino en otros similares.
Habiendo llegado a esa conclusión, claro es que debe también concluirse que el recurso se interpuso en tiempo ya que el término de diez días que fija la ley se cuenta a partir de la notificación y la comisión no fué nunca notificada.
En cuanto al tercer motivo de desestimación, bastará decir que liemos estudiado los autos y no liemos quedado convencidos de que el recurso sea claramente frívolo.

Por virtud de todo lo expuesto debe declararse la moción sin lugar y atendida la. urgencia del caso y estando el re-curso listo para verse en s.u fondo la vista debe señalarse para el primer día libre que haya en el próximo mes de abril.

Los Jueces Asociados Señores Wolf y Córdova Dávila no intervinieron.